The opinion of the Court was delivered by
Glover, J.
In an action at law, where an infant is the plaintiff, the process is generally sued out in his name, but he cannot prosecute it in person. For that purpose a prochein amy, or guardian, must be admitted by the Court to prosecute it for him and to protect his rights. No right‘of parentage or guardianship will enable any one to act for the infant without the appointment of the Court. If an infant plaintiff, pending the suit, shall attain full age, he is generally permitted to stop the proceedings whether he is sole or co-plaintiff with others. The *331action does not abate when he is of age, and he can elect, whether he will proceed or not. If he shall continue to prosecute his action, the subsequent proceedings may be carried on in his own name ; and no amendment of his declaration is necessary for that purpose. A suggestion on the record, that he has attained to full age, is sufficient.
The order of the Circuit Judge, sustaining the demurrer, is, therefore, set aside, and the demurrer is overruled.
O’Neall, Wardlaw, Frost, Withers and Whitner, JJ., concurred.

Motion granted.